Per Curiam.

On an inquest, the defendant’s counsel has the right to stand by and object to the reception of incompetent or illegal evidence, for, even when no defense is interposed, it is the *693duty of the court to see that competent and sufficient evidence is produced to justify a judgment; and the counsel for the defendant may interpose objections to assist in the attainment of that object. He may even cross-examine the witnesses produced by the plaintiff, but he may not, even by his cross-examination, attempt to establish a defense. Hartness v. Boyd, 5 Wend. 563. An examination of the record shows that the justice did not in fact violate this rule. It is true that when this appellant’s counsel interposed an objection, the justice at first refused to entertain it, but he subsequently offered to rule upon the objection, if the appellant insisted, which, however, he did not do. Thereafter the appellant’s counsel neither interposed an objection nor offered to cross-examine. The one objection that was made did not call for any ruling, for no reason was stated why the question was deemed to be improper. The only apparent objection was that the question was leading. That, however, was not a fatal objection, and if overruled by the justice would not have warranted a reversal of the judgment. We have carefully examined the record and fail to find that any improper evidence was admitted, and the judgment was fully justified by the evidence that was received. The appeal does not present any question as to the stipulation for setting aside the judgment. Ho order, was ever entered upon it. The appellant was the first to attempt to violate it. It provided for a trial on July 10, 1900, and the appellant undertook to avoid it by giving a bond for a long' adjournment. The tender of the bond was ineffectual because it was not offered on the return day or upon any day to which the cause was adjourned, but after judgment. The judgment must be affirmed, with costs.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment affirmed, with costs.